     Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 1 of 13




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DEMERIS TOLBERT,

                                         Plaintiff,                        9:21-CV-0512
                                                                           (MAD/ML)
             v.

JOHN DOE, Psychiatrist, et al.,

                                         Defendant(s).


APPEARANCES:

DEMERIS TOLBERT
01-A-2883
Plaintiff, pro se
Five Points Correctional Facility
Caller Box 119
Romulus, NY 14541

MAE A. D'AGOSTINO
United States District Judge

                                          DECISION and ORDER

I.      INTRODUCTION

        Pro se plaintiff Demeris Tolbert ("Plaintiff") commenced this action by filing a

Complaint pursuant to 42 U.S.C. § 1983 ("Section 1983") in the United States District Court

for the Western District of New York ("Western District") in December 2019, together with an

application to proceed in forma pauperis ("IFP"), and motions for preliminary injunctive relief.

Dkt. No. 13 ("Compl.")1; Dkt. No. 2 ("IFP" Application); Dkt. Nos. 14, 18, 20, 22 ("Motions").



        1
             In a Decision and Order filed on March 4, 2020 (the "March Order"), the Western District granted
Plaintiff's requests for redaction. Dkt. No. 9. The Court ordered that the Complaint (Dkt. No. 1) be filed under
seal and a redacted version filed publicly (Dkt. No. 13). Additionally, the March Order was filed under seal (Dkt.
No. 9) and a redacted version was filed publicly (Dkt. No. 12).
     Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 2 of 13




        In the Complaint, Plaintiff asserted claims for the violation of his constitutional rights

arising out of his confinement in the custody of the Department of Corrections and

Community Supervision ("DOCCS") at Attica Correctional Facility ("Attica C.F.") and

Southport Correctional Facility ("Southport C.F."). See generally Compl. At the time he filed

the Complaint, Plaintiff was incarcerated at Southport C.F. Id. at 1.

        By Decision and Order filed in July 2020 (the "July Order"), the Court granted

Plaintiff's IFP application and, upon review of the Complaint pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A, dismissed a number of claims, with prejudice. Dkt. No. 23. The

Court also dismissed several claims, with leave to amend, and denied Plaintiff's motions for

preliminary injunctive relief. Id.

        In October 2020, Plaintiff filed an Amended Complaint. Dkt. No. 34 ("Am. Compl.") 2.

In the amended pleading, Plaintiff alleged that Defendants violated his constitutional rights

during his incarceration at Attica C.F., Southport C.F., Five Points Correctional Facility ("Five

Points C.F."), and Upstate Correctional Facility ("Upstate C.F."). See generally Am. Compl.

By Decision and Order filed on April 29, 2021 (the "April Order"), Western District Judge

John L. Sinatra, Jr. transferred Plaintiff's claims regarding events that occurred at Upstate

C.F. to the Northern District of New York.3 Dkt. No. 33.

        This action was transferred to this District on May 4, 2021. Dkt. No. 37. Presently



        2
           Plaintiff's request to redact portions of his Amended Complaint was granted, in part. Dkt. No. 33 at 26.
The Amended Complaint (Dkt. No. 30), was filed under seal and the redacted version (Dkt. No. 34) was filed
publicly. The Court directed Plaintiff to submit "future filings," in compliance "with the redaction requirements of
Federal Rule of Civil Procedure 5.2(a)." Id.
        3
           Judge Sinatra ordered defendants to respond to failure-to-protect claims, deliberate medical
indifference claims, and condition-of-confinement claims. See generally Dkt. No. 33. The action is presently
pending in the Western District.

                                                         2
      Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 3 of 13




before the Court for review is the portion of Plaintiff's Amended Complaint relating to claims

that arose in the Northern District.

II.     SUFFICIENCY OF THE AMENDED COMPLAINT

        A. Governing Legal Standard

        Section 1915(e) of Title 28 of the United States Code directs that, when a plaintiff

seeks to proceed in forma pauperis, "the court shall dismiss the case at any time if the court

determines that – . . . (B) the action . . . (i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief." 28 U.S.C. § 1915(e)(2)(B).4

        In reviewing a pro se complaint, the court has a duty to show liberality toward pro se

litigants, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), and should

exercise "extreme caution . . . in ordering sua sponte dismissal of a pro se complaint before

the adverse party has been served and both parties (but particularly the plaintiff) have had an

opportunity to respond." Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (internal

citations omitted). Therefore, a court should not dismiss a complaint if the plaintiff has stated

"enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the

court should construe the factual allegations in the light most favorable to the plaintiff, "the

tenet that a court must accept as true all of the allegations contained in a complaint is


        4
          To determine whether an action is frivolous, a court must look to see whether the complaint "lacks an
arguable basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989).

                                                       3
     Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 4 of 13




inapplicable to legal conclusions." Id. "Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice." Id. (citing Twombly, 550

U.S. at 555). "[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged–but it has not 'show[n]'–'that the

pleader is entitled to relief.' " Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Rule 8 of the

Federal Rules of Civil Procedure "demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

Thus, a pleading that only "tenders naked assertions devoid of further factual enhancement"

will not suffice. Id. (internal quotation marks and alterations omitted).

        B. Summary of the Amended Complaint5

        The following facts are set forth as alleged by Plaintiff in his Amended Complaint. 6

        From 2015 until 2018, Plaintiff was confined at Upstate C.F. Am. Compl. at ¶ 86.

During that time, Plaintiff felt "depressed, paranoid, and extremely violent." Id. Plaintiff was

interviewed, at length, by Jane Doe, a mental health counselor, who referred him to

defendant psychiatrist, John Doe #1.7 Id. at ¶¶ 87-90.

        In January 2018, Plaintiff spoke to John Doe #1 for "about 1 hour" and "pleaded with

him for help." Am. Compl. at ¶ 91. John Doe #1 informed Plaintiff that "violence isn't a



        5
           The Amended Complaint includes exhibits. See Am. Compl. at 153-164. To the extent that the
exhibits are relevant to the incidents described in the Amended Complaint, the Court will consider the Amended
Complaint as well as any documents attached as exhibits. See Cortec Indus., Inc. v. Sum Holding L.P., 949
F.2d 42, 47 (2d Cir. 1991) (the complaint is deemed to include any written instrument attached to it as an exhibit
or any statements or documents incorporated in it by reference).
        6
          The Court will not review the facts relating to claims that arose at Attica C.F., Southport C.F., or Five
Points C.F. for sufficiency pursuant to Section 1915(e).
        7
            Jane Doe is not named as a defendant herein.

                                                          4
     Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 5 of 13




mental health issue and ended the session." Id. at ¶ 92. Plaintiff saw Jane Doe the next day

and claims that she was "surprised" that John Doe #1 had not prescribed medication, mental

health programming, or schedule a further interview. Id. at ¶ 93.

        On January 11, 2018, Plaintiff was in an outside hospital recovering from stomach

surgery. Am. Compl. at ¶¶ 95-97. While Plaintiff was in a recovery room, he was restrained

with leg irons, but his hands were "free." Id. at ¶ 97. Plaintiff claims he had a "violent

episode" and attempted to grab defendant Officer Crossman's ("Crossman") gun. Id. at ¶ 98.

Defendants Officer Simmons ("Simmons") and Crossman "quickly restrained" him and he did

not resist. Id. at ¶ 99. However, Crossman and Simmons continued to repeatedly "punch[]

and knee[] Plaintiff's body parts for approx[imately] 2 minutes" while Plaintiff "scream[ed]" for

help Id. at ¶¶ 99-101. When three nurses arrived, an unidentified officer yelled at them to

"get out of here" and Defendants continued the assault. Id. at ¶¶ 102-106.

        When Plaintiff returned to the Upstate C.F. infirmary, he complained of difficulty

breathing and extreme pain in his rib cage. Am. Compl. at ¶ 109. A nurse provided 600 mg

of Motrin. Id. On January 19, 2018, Plaintiff was transferred to Attica C.F. Id. at ¶ 113.

        Construed liberally,8 the Complaint contains the following: (1) Eighth Amendment

deliberate medical indifference claim against John Doe #1; and (2) Eighth Amendment




        8
            The Court is mindful of the Second Circuit's instruction that a pleading by a pro se litigant must be
construed liberally and interpreted to raise the strongest arguments that it suggests. See, e.g., Sealed Plaintiff v.
Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) ("On occasions too numerous to count, we have reminded
district courts" that a pro se plaintiff's pleadings must be construed liberally); Phillips v. Girdich, 408 F.3d 124,
130 (2d Cir. 2005) ("We leave it for the district court to determine what other claims, if any, [plaintiff] has raised.
In so doing, the court's imagination should be limited only by [plaintiff's] factual allegations, not by the legal
claims set out in his pleadings.").

                                                          5
       Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 6 of 13




excessive force claims against Crossman and Simmons. 9 See generally Am. Compl. For a

complete statement of Plaintiff's claims and the facts he relies on in support of those claims,

reference is made to the Amended Complaint. 10

        C. Nature of Action

        Plaintiff seeks relief pursuant to 42 U.S.C. § 1983 ("Section 1983"), which establishes

a cause of action for " 'the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws' of the United States." Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498,

508 (1990)); see also Myers v. Wollowitz, No. 95-CV-0272, 1995 WL 236245, at *2 (N.D.N.Y.

Apr. 10, 1995) (McAvoy, C.J.) (finding that "[Section] 1983 is the vehicle by which individuals

may seek redress for alleged violations of their constitutional rights"). "Section 1983 itself

creates no substantive rights, [but] . . . only a procedure for redress for the deprivation of

rights established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993).

III.    ANALYSIS

        A. Eleventh Amendment

        The Eleventh Amendment has long been construed as barring a citizen from bringing

a suit against his or her own state in federal court, under the fundamental principle of

"sovereign immunity." U.S. Const. amend. XI ("The Judicial power of the United States shall

not be construed to extend to any suit in law or equity, commenced or prosecuted against

one of the United States by Citizens of another State, or by Citizens or Subjects of any



        9
          Plaintiff states, in conclusory fashion, that John Doe #1 violated Plaintiff's rights under the Americans
with Disabilities Act ("ADA"). See Am. Compl. at 34. The Amended Complaint however, is completely devoid of
facts supporting an ADA claim.
        10
             The Amended Complaint does not contain any clear requests for relief.

                                                         6
    Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 7 of 13




Foreign State."); see also Idaho v. Coeur d'Alene Tribe of Idaho, 521 U.S. 261, 267 (1997);

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); Hans v. Louisiana,

134 U.S. 1, 10-21 (1890). Eleventh Amendment immunity is lost only if Congress

unequivocally abrogates states' immunity or a state expressly consents to suit. Gollomp v.

Spitzer, 568 F.3d 355, 365-66 (2d Cir. 2009). It is well-settled that Congress did not

abrogate states' immunity through Section 1983, see Quern v. Jordan, 440 U.S. 332, 343-45

(1979), and that New York State has not waived its immunity from suit on the type of claims

asserted in plaintiff's complaint. See generally Trotman v. Palisades Interstate Park Comm'n,

557 F.2d 35, 38-40 (2d Cir. 1977); see also Dawkins v. State of New York, No. 93-CV-1298

(RSP/GJD), 1996 WL 156764 at *2 (N.D.N.Y. 1996). Actions for damages against a state

official in his or her official capacity are essentially actions against the state. See Will v.

Mich. Dep't. of State Police, 491 U.S. 58, 71 (1989).

       Plaintiff's claims for money damages pursuant to Section 1983 against defendants in

their official capacities (see Am. Compl. at 6) are barred by the Eleventh Amendment and are

dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

See Kentucky v. Graham, 473 U.S. 159, 169 (1985) (a claim for damages against state

officials in their official capacity is considered to be a claim against the State and is therefore

barred by the Eleventh Amendment); Ying Jing Gan v. City of New York, 996 F.2d 522, 529

(2d Cir. 1993) ("To the extent that a state official is sued for damages in his official capacity,

such a suit is deemed to be a suit against the state, and the official is entitled to invoke the

Eleventh Amendment immunity belonging to the state."); Severino v. Negron, 996 F.2d 1439,

1441 (2d Cir. 1993) ("[I]t is clear that the Eleventh Amendment does not permit suit [under



                                                 7
    Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 8 of 13




Section 1983] for money damages against state officials in their official capacities.").

       B.     Eighth Amendment

       The Eighth Amendment protects prisoners from "cruel and unusual punishment" at the

hands of prison officials. Wilson v. Seiter, 501 U.S. 294, 296-97 (1991); Estelle v. Gamble,

429 U.S. 97, 104 (1976). This includes punishments that "involve the unnecessary and

wanton infliction of pain." Gregg v. Georgia, 428 U.S. 153, 173 (1976).

              1. Deliberate Medical Indifference

       To state an Eighth Amendment claim for medical indifference, a plaintiff must allege

that the defendant was deliberately indifferent to a serious medical need. See Farmer v.

Brennan, 511 U.S. 825, 834 (1994). The objective component of an Eighth Amendment

deliberate indifference medical claim "requires that the alleged deprivation must be

sufficiently serious, in the sense that a condition of urgency, one that may produce death,

degeneration, or extreme pain exists." Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011)

(quoting Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)) (internal quotation marks

omitted). Under the subjective element, medical mistreatment rises to the level of deliberate

indifference only when it "involves culpable recklessness, i.e., an act or a failure to act . . .

that evinces 'a conscious disregard of a substantial risk of serious harm.' " Chance v.

Armstrong, 143 F. 3d 698, 703 (2d Cir. 1998) (quoting Hathaway, 99 F.3d at 553).

"Deliberate indifference requires more than negligence but less than conduct undertaken for

the very purpose of causing harm." Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994). To

assert a claim for deliberate indifference, an inmate must allege that (1) a prison medical

care provider was aware of facts from which the inference could be drawn that the inmate



                                                 8
    Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 9 of 13




had a serious medical need; and (2) the medical care provider actually drew that inference.

Farmer, 511 U.S. at 837; Chance, 143 F.3d at 702. The inmate must also demonstrate that

the provider consciously and intentionally disregarded or ignored that serious medical need.

Farmer, 511 U .S. at 835. An "inadvertent failure to provide adequate medical care" does not

constitute "deliberate indifference." Estelle, 429 U.S. at 105-06.

      Here, even assuming that Plaintiff suffered from a serious medical need sufficient to

satisfy the objective element of an Eighth Amendment claim, the Complaint lacks facts

suggesting that John Doe #1 was deliberately indifferent to Plaintiff's medical needs. Plaintiff

claims that John Doe #1 "asked plaintiff about his past and present mental health status

while he was reviewing the records." See Am. Compl. at ¶ 91. Essentially, the allegations

against John Doe amount to a disagreement with the course of treatment and not a violation

of Plaintiff's constitutional rights. See Wright v. Conway, No. 05-CV-6723, 584 F.Supp.2d

604, 607 (W.D.N.Y. Nov. 5, 2008) ("[the plaintiff's] complaints demonstrate no more than his

personal dissatisfaction with the level of care that he received, and these claims must

therefore be dismissed."); see Sonds v. St. Barnabas Hosp. Corr. Health Servs., 151

F.Supp.2d 303, 312 (S.D.N.Y. 2001) ("[D]isagreements [between a prisoner and prison

officials] over medications ... are not adequate grounds for a section 1983 claim. These

issues implicate medical judgments and, at worst, negligence amounting to medical

malpractice, but not the Eighth Amendment.") (citation omitted). Indeed, the facts set forth in

the Amended Complaint demonstrate that Plaintiff's mental health needs were not ignored.

Plaintiff admits that he was treated by Jane Doe on "6-8 separate occasions", that he spoke

with her "at length" about his mental health care, and that he saw Jane Doe "a few days"



                                               9
    Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 10 of 13




after his interview with John Doe #1. See Am. Compl. at ¶ 88.

      Even if John Doe #1's decisions surrounding Plaintiff's treatment implicate medical

malpractice or negligence, the issues do not give rise to an Eighth Amendment violation.

See Hendricks v. Coughlin, 942 F.2d 109, 113 (2d Cir. 1991) (holding that proof of

negligence will not give rise to a constitutional violation); see McNamee v. Schoharie County

Jail, 06-CV-1364 (LED/GHL), 2008 WL 686796, at *6-7 (N.D.N.Y. March 10, 2008).

Plaintiff's conclusory deliberate indifference claims are not supported by facts suggesting that

John Doe #1 acted maliciously in delaying or denying Plaintiff access to medical care.

Accordingly, Plaintiff’s deliberate medical indifference claims are dismissed without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim

upon which relief may be granted.

             2. Excessive Force

      The Eighth Amendment's prohibition against cruel and unusual punishment

encompasses the use of excessive force against an inmate, who must prove two

components: (1) subjectively, that the defendant acted wantonly and in bad faith, and (2)

objectively, that the defendant's actions violated "contemporary standards of decency."

Blyden v. Mancusi, 186 F.3d 252, 262-63 (2d Cir. 1999) (internal quotations omitted) (citing

Hudson v. McMillian, 503 U.S. 1, 8 (1992)). In this regard, while "a de minimis use of force

will rarely suffice to state a constitutional claim," Romano v. Howarth, 998 F.2d 101, 105 (2d

Cir. 1993), the malicious use of force to cause harm constitutes an Eighth Amendment

violation per se because in such an instance "contemporary standards of decency are always

violated." Blyden, 186 F.3d at 263 (citing Hudson, 503 U.S. at 9). The key inquiry into a



                                              10
      Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 11 of 13




claim of excessive force is "whether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm." Hudson, 503 U.S. at 7

(citing Whitley v. Albers, 475 U.S. 312, 321-22 (1986)); see also Johnson v. Glick, 481 F.2d

1028, 1033 (2d Cir. 1973); see also Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam)

("[t]he Supreme Court has emphasized that the nature of the force applied is the core judicial

inquiry in excessive force cases—not whether a certain quantum of injury was sustained.").

"To determine whether a defendant acted maliciously, several factors should be examined

including, 'the extent of the injury and the mental state of the defendant, as well as the need

for the application of force; the correlation between that need and the amount of force used;

the threat reasonably perceived by the defendants; and any efforts made by the defendants

to temper the severity of a forceful response.' " Scott v. Coughlin, 344 F.3d 282, 291 (2d Cir.

2003) (quoting Romano, 998 F.2d at 105).

        At this stage of the proceeding, and mindful of the Second Circuit’s direction that a pro

se plaintiff's pleadings must be liberally construed, see Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008), the Court finds that Plaintiff's Eighth Amendment claims

against Crossman and Simmons survive sua sponte review and require a response. In so

ruling, the Court expresses no opinion as to whether these claims can withstand a properly

filed dispositive motion.

IV.     CONCLUSION

        WHEREFORE, it is hereby

        ORDERED, that pursuant to the Court's review under 28 U.S.C. § 1915 and § 1915A,

Plaintiff's claims for monetary damages against Defendants, in their official capacity, are



                                               11
    Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 12 of 13




DISMISSED with prejudice; and it is further

          ORDERED that the Eighth Amendment deliberate medical indifference claim is

DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b) for failure to state a claim upon which relief may be granted; and it is further

          ORDERED that the Eighth Amendment excessive force claims against Crossman and

Simmons survive the Court's sua sponte review under 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b) and require a response; and it is further

          ORDERED that John Doe Psychiatrist is DISMISSED as a defendant herein; and it is

further

          ORDERED that upon receipt from Plaintiff of the documents required for service, the

Clerk shall issue a summonses and forward them, along with copies of the Amended

Complaint, to the United States Marshal for service upon the remaining defendants. The

Clerk shall forward a copy of the summonses and Amended Complaint to the Office of the

Attorney General, together with a copy of this Decision and Order; and it is further

          ORDERED that a response to the Amended Complaint be filed by the remaining

defendants, or their counsel, as provided for in the Federal Rules of Civil Procedure;

          ORDERED that all pleadings, motions and other documents relating to this action

must bear the case number assigned to this action and be filed with the Clerk of the United

States District Court, Northern District of New York, 7th Floor, Federal Building, 100 S.

Clinton St., Syracuse, New York 13261-7367. Plaintiff must comply with any requests by the

Clerk’s Office for any documents that are necessary to maintain this action. All parties must

comply with Local Rule 7.1 of the Northern District of New York in filing motions. Plaintiff is



                                               12
    Case 9:21-cv-00512-MAD-ML Document 38 Filed 06/17/21 Page 13 of 13




also required to promptly notify the Clerk’s Office and all parties or their counsel, in

writing, of any change in his address; their failure to do so will result in the dismissal

of his action; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Decision and Order on

Plaintiff in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: June 17, 2021
      Albany, New York




                                                13
